Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page 10f9 Page ID#:1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Central District of California

United States of America
v.

Ebrahim Kalatehe (1), and
Mathew Chavol (2),

| Defendant(s)

 

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of August 8, 2019 in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

Code Section

21 U.S.C. § 841(a)(1), and 18 U.S.C. § 2

' This criminal complaint is based on these facts:

Please see attached affidavit.

Continued on the attached sheet.

: oe
CS oo
ape aes
eel =
J oa.
3

: Bee a tceens
Sworn to before me and signed in my presence.
i‘ 8, 1,

Date: on a ! s/10/ 2019 _

201

City and state: Los Angeles, California

AUSA: Billy Joe McLain x6702

Offense Description

Possession with intent to distribute a
controlled substance (opium), and
aiding and abetting

ses

Complainant’s signature

Conan Chang, HSI Special Agent

Printed name and title

 

Judge’s signature

Hon. Alicia G. Rosenberg, U.S. Magistrate Judge

Printed name and title -
Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page 2o0f9 Page ID #:2

AFFIDAVIT
I, Conan Chang, being duly sworn, declare and state as
follows:

I. PURPOSE OF AFFIDAVIT

 

ie This affidavit is made in support of a criminal
complaint and arrest warrants against Mathew CHAVOL (“CHAVOL”)
and Fbrahim KALATEHE (“KALATEHE”) for a violation of 21 U.S.C.
§ 841(a) (1) and 18 U.S.C. § 2: Possession with Intent to
Distribute a Controlled Substance and Aiding and Abetting.

2. The facts set forth in this affidavit are based upon
my personal observations; my training and experience; and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested complaint and
arrest warrants and does not purport to set forth all of my
knowledge of or investigation into this matter. Unless
specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and part only.

II. BACKGROUND OF AFFIANT

 

3. I am a Special Agent (“SA”) with the United States
Immigration and Customs Enforcement, Homeland Security
Investigations (“HSI”) and have been so employed since March
2007. I am currently assigned to the Joint Terrorism Task Force
Group (“ITTF”) and am charged with investigating various
immigration and customs offenses, including drug trafficking

violations under Title 21 of the United States Code. I have

ii
| Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page 3o0f9 Page ID#:3

received 23 weeks of specialized training pertaining to, among
other subjects, drug trafficking, money laundering, undercover
operations and electronic and physical surveillance procedures.
I have been involved in numerous investigations dealing with the
possession, manufacture, distribution, and importation of
controlled substances. Before becoming a SA with HSI,.I was
employed as an infantry officer in the United states Marine.
Corps attaining the rank of Major.

III. SUMMARY OF PROBABLE CAUSE

 

4. On August 8, 2019, CHAVOL had arranged to sell UC-1
five kilograms of opium for $100,000. Before CHAVOL met with
UC-1 for the drug deal, law enforcement saw CHAVOL enter an
apartment complex on Gault Street in Reseda, California (the
“Gault Street Complex”). Around this time, CHAVOL called UC-1
and told him that CHAVOL’ s supplier did not want CHAVOL to, bring
the entire five kilograms of opium at once, so CHAVOL would
bring a portion of the opium to a predetermined location and
CHAVOL’ s supplier would bring the remainder of the opium after
UC-1 showed CHAVOL the money. Law enforcement then saw CHAVOL
leave the Gault Street Complex with a weighted bag that CHAVOL °
placed in his BMW before driving off. Detectives stopped CHAVOL
and found approximately two kilograms of suspected opium in his.
BMW and 77 grams of opium in CHAVOL’s pocket. |

De After detectives. stopped CHAVOL, KALATEHE, who lives
in an apartment in the Gault Street Complex (“KALATEHE’ s

Apartment”), left the Gault Street Complex and drove in his

Honda toward the same general location where CHAVOL was stopped.
Case 2:19-cr-00572-JFW Document 1 Filed 09/10/19 Page 4of9 Page ID#:4

‘Detectives stopped KALATEHE, and found approximately three
kilograms of suspected opium in KALATEHE’s Honda.

6. Later that evening, law enforcement executed a state
search warrant at KALATEHE’ s Apartment and found pay-owe sheets,
scales, about one kilogram of a substance containing heroin, and
about 7.8 kilograms of suspected opium.

| IV. STATEMENT OF PROBABLE CAUSE

7. Based on my review of law enforcement reports, video

recordings, conversations with other law enforcement agents, and

my own knowledge of the investigation, I am aware of the

following:
A. Investigation into CHAVOL’s Drug Trafficking.
8. On January 17, 2019, at approximately 3:00 p.m., a

Drug Rnforcement Administration (“DEA”) SA acting in an
undercover capacity (“UC-1"), walked to the entrance of Star
“Motors Collision Center (“Star Motors”) located at 7100 Reseda
"Boulevard, Reseda, California and met with CHAVOL. UC-1 and
CHAVOL got into UC-1’s vehicle, which was parked in front of
Star Motors, where CHAVOL sold the UC what the DEA laboratory
later determined was approximately 9.6 grams of opium for $300
dollars... |
9. Following this opium purchase, UC-1 introduced an HSI
undercover agent (“UC-2") over the phone to CHAVOL as an
associate who would conduct additional drug deals with CHAVOL.
10. On February 21, 2019, at approximately 3:00 p.m., UC-2

met with CHAVOL in UC-2’s vehicle, again outside of Star Motors.

During the meeting, CHAVOL told UC-2 that he could provide
Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page5of9 Page ID#:5

kilograms of high-end opium for approximately $27,000 to $30,000
per kilogram. CHAVOL further stated that the price per kilogram
could be lowered if UC-2 purchased multiple kilograms at a time.
In addition to the discussion relating to opium, CHAVOL also
stated that he had a Mexican source that could provide
methamphetamine, cocaine, and heroin. CHAVOL informed UC-2 that
he would reach out to his Mexican source and obtain the prices
for those drugs.

11. On February 22, 2019, at approximately 3:00 p.m., UC-2
returned to Star Motors and met with CHAVOL inside UC-2’s
vehicle, Once inside the vehicle, CHAVOL sold UC-2 what the DEA
laboratory later determined was 249 grams of opium for $6,000.

12. On July 26, 2019, UC-1 contacted CHAVOL and said he
had a friend that wanted to purchase opium. CHAVOL confirmed
that he still had opium for sale. CHAVOL and UC-1 then
negotiated the purchase of five kilograms of opium from CHAVOL
on August 8, 2019 for $100,000.

B. Law Enforcement finds Kilograms of Opium on CHAVOL and
KALATEHE on August 8, 2019.

13. On August 8, 2019, UC-1 agreed to meet with CHAVOL to ©
purchase five kilograms of opium. Burbank Police Department
(“BPD”) detectives along with HSI, and DEA SAs maintained
surveillance of CHAVOL and UC-1.

14. At approximately 2:00 p.m., Detective Gunn saw CHAVOL
exit Star Motors talking to someone on the phone. Around this ~
time, CHAVOL called UC-1 to inform him that he was on his way to

pick up opium from his supplier.
Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page 6o0f9 Page ID #6

15. At approximately 2:32 p.m., CHAVOL got into a BMW
sedan bearing California license plate 7LXC254 and left Star
Motors. BPD Narcotics units, including Detectives Gunn,
Benavidez, Mirakyan, and Sgt. Kendrick, followed CHAVOL to Gault
Street where he parked near the Gault Street Complex and entered
the complex.

16. At approximately 3:00 p.m., CHAVOL called uUC-1 and
stated that his supplier did not want CHAVOL to bring the entire
five kilograms of opium at once, so CHAVOL would bring a portion
of the opium to a predetermined location and CHAVOL’s supplier
would bring the remainder of the opium after UC-l showed CHAVOL

“the money. |

17. At approximately 3:20 p.m., CHAVOL left the Gault
Street Complex. Detectives Gunn and Benavidez saw him holding ia
weighted Trader Joe’s. reusable bag. Prior to entering the Gault
Street Complex, CHAVOL had no items in his hands. CHAVOL placed
the Trader Joe’s bag in the backseat of the BMW, got into the
driver’s seat, and drove away.

18. BPD detectives stopped CHAVOL in his BMW. In the BMW,
detectives found two single-kilogram bags of suspected opium in
a Trader Joe’s reusable bag.

19. At approximately 3:33 p.m., Detective Dugas saw
KALATEHE exiting the Gault Street Complex and leaving in a Honda
CR-V sport utility vehicle that was registered to him.

According to California Department of Motor Vehicles records,

 

1 These bags have been submitted to the LACSD laboratory,
but the results have not yet returned.
Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page 7 of9 Page ID #:7

KALATEHE’s residence is KALATEHE’s Apartment in the Gault Street
Complex. |

20. Detectives Dugas, Mirakyan, and Sgt. Barcus followed _
KALATEHE as KALATEHE headed towards CHAVOL’s location at a high
rate of speed. Detective Virzi attempted to stop KALATEHE in
his car equipped with red and blue police lights, but KALATEHE
did not yield to officers until KALATEHE’s Honda collided with
Detective Mirakyan’s vehicle. | |

21. Detectives arrested KALATEHE, searched his Honda, and
found thrée single-kilogram packages of suspected opium in the
backseat. One of these three packages was tested by the LACSD
laboratory, and the results indicate it was approximately 888.74
grams of a substance. containing opium.?

Cc. Search of KALATEHE’s Apartment.

22. At approximately 8:30 p.m., on August 8, 2019, law
enforcement executed a state search warrant at KALATEHE’s
Apartment in the Gault Street Complex. Law enforcement found
digital scales and pay-owe sheets, along with about 8.8
kilograms of suspected controlled substances located throughout
KALATEHE’s Apartment.

23. Numerous exhibits of suspected controlled substances
that were seized from KALATEHE’s Apartment have been submitted
to the LACSD laboratory. To date, the laboratory has reported
that approximately 2.3 kilograms of the substances seized

contain opium, about one kilogram is a substance containing »

 

2 The two remaining single-kilogram bags have been submitted
to the LACSD laboratory, but the results have not yet returned.
Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page 8 of 9 Page ID#8

heroin, and about 57 grams (retrieved from the kitchen shelf)
contain no controlled substances. About 5.5 kilograms of
suspected opium seized from various locations in KALATEHE’s
Apartment have not yet been tested by the LACSD.

D. KALATEHE’s and CHAVOL’s Statements.

24. Following CHAVOL’s arrest, Detectives Virzi and Dugas
attempted to conduct an interview of CHAVOL. They advised
CHAVOL of his Miranda rights and CHAVOL invoked his right to
counsel. No further questions were asked regarding this case.

25. Detectives Virzi and Dugas conducted an interview of
KALATEHE. They advised KALATEHE of his Miranda rights and
‘KALATEHE made, among others, the following statements: he uses
opium because it relieves his pain, he was not involved in the
sale of opium, he was only transporting the opium to another

location, and the opium did not belong to him.
Case 2:19-cr-00572-JFW Document1 Filed 09/10/19 Page 9of9 Page ID #:9

V. CONCLUSION
26. For all of the reasons described above, there is
probable cause to believe that KALATEHE and CHAVOL each
committed a violation of 21 U.S.C. § 841(a) (1) and 18 U.S.C.
§ 2: Possession with Intent to Distribute a Controlled

Substance, and Aiding and Abetting.

JSS

 

Conan Chang,
HSI Special Agent

Subscribed to and sworn before me
this jo f4 day of September, 2019.

AP esa ft
ALEGIP Ge Bus

 

Honorable Alicia G. Rosenberg
UNITED STATES MAGISTRATE JUDGE
